Opinion by
Mr. Chief Justice Sterrett,
The first four specifications of error, based on the quotations *584from the learned trial judge’s charge recited therein respectively, can be best considered together in connection with the entire charge. It often happens that excerpta from a charge,— severed as they necessarily must be from other parts thereof and thus presented alone,—may be subject to adverse criticism which is entirely obviated by considering the charge as a whole. To some extent, this is so in the present case.
The facts, which the testimony tended strongly to prove, were of course for the exclusive determination of the jury : and, in view of the overwhelming weight of the evidence, the fact that thejr were determined in favor of the plaintiff could not be surprising to any one,—not even to the defendant himself. In the light of the testimony, we have considered the entire charge, in all its bearings, and are satisfied that it is neither an unfair nor an erroneous presentation of the law applicable to the practically undisputed facts of the case. Explained and qualified as thej1- are in other portions of the charge, there is nothing, in either of the quotations embodied in the specifications of error, of which the defendant had anj' just reason to complain.
Assuming the facts to be substantially as claimed by plaintiff, and as the jury must have found them, he was clearly entitled to recover damages, personal to himself, resulting from the acts complained of,—not merely a part, but the whole of such resultant damages. Hence it was strictly proper for the learned judge to call the jury’s attention,—as he did in that part of the charge complained of in the first specification,—-to the several ways in which the plaintiff could, and presumably did suffer personal damages: and it thus became the duty of the jury to determine for themselves, from all the evidence, whether he did thus suffer from defendant’s wrongful acts, and if so, to what extent.
What was said, in that part of the charge recited in the second specification, was fully warranted" by McAlmont v. McClelland, 14 S. & R. 361, wherein Mr. Justice Duncan said: “ This inquiry into the condition of the defendant has constantly been made, and has always been applied to those cases where damages are designed, not only as a satisfaction for the injury, but as a terror to others, and as a proof of the detestation of juries. In cases of crim. con., actions for debauching a man’s daughter, .,. .. actions for malicious prosecution, slander and other ac*585tions of the same species, where the damages are not matters of calculation by dollars and cents, but where each must depend on its own particular circumstances of aggravation, and the condition in life of the parties, courts (unless the damages are outrageous) never set aside the verdict on account of the damages, but always take into view the situation of the parties as to property; and this they can only know from the evidence. . . . Damages are given by way of example; that which would be exemplary, as to one, would not make another feel—would be no terror to him.”
Properly construed, and as the jury doubtless understood the language employed, there is no error in that part of the charge quoted in the third specification. In saying to the jury : “You are to look at the wrong done to his social and family relations; you are to consider the dishonor brought upon his family,” etc., the learned judge referred solely to the personal sufferings and losses of the plaintiff, and not to the sufferings and losses of the family as contradistinguished from those of the plaintiff himself. When, dishonor was brought upon the family, he, of course, as its head, suffered therebjr personally. When read in connection with the context, and other parts of the charge, the meaning of the court cannot be mistaken.
The doctrine of punitive or exemplary damages, as applicable to such cases as this, is as old as the commonwealth itself; and it will be an evil day to the cause of justice and good morals, if the principle upon which such damages have hitherto been sustained should be abandoned. On principle as well as authority, the learned judge was substantially correct in employing the language recited in the fourth specification: Cornelius v. Hambay, 150 Pa. 359.
As presented to us, the fifth and sixth specifications were not according to rule; but, by leave of court, they were amended, and may now be disposed of by saying that there appears to be no good reason for sustaining either of them. From what has already been said the ' evidence referred to in each was competent, and therefore rightly received.
Judgment affirmed.